The insurer appeals from a final decree awarding partial disability compensation to the employee based on the difference between his agreed average wage as an unskilled worker and his agreed average weekly earning capacity as a calibrator of pumps, a highly skilled occupation. The board found on sufficient evidence that in 1962, after approximately seventeen years of service, the employee suffered a severe and disabling dermatitis of the hands caused by the use of a different kind of calibrating oil furnished by the employer. Compensation was awarded for ten months. The employee resumed work, using the oil which earlier had proved harmless, until 1966, when the different kind of oil was reintroduced by the employer resulting in “a flare-up of severe dermatitis,” and the reclassification and assignment of the employee as an unskilled laborer. The insurer concedes that at the hearing on the present claim it agreed that the employee was allergic to the different calibrating oil. The agreement, in context, dispensed with the need of medical opinion testimony to show that the dermatitis arose out of and in the course of his employment.

Decree affirmed.


Costs of appeal to be determined by the single justice.